Citation Nr: 0910205	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  05-38 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

2.  Entitlement to special monthly compensation (SMC) based 
on loss of use of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from July 1982 to 
April 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Winston-Salem, North Carolina 
(RO).  

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in Washington, D.C., in 
January 2009, and a transcript of the hearing is of record.  

A July 2007 physician statement was added to the claims files 
after the June 2007 statement of the case without a written 
waiver of RO consideration of this evidence.  However, the 
Board does not need to remand this case to the RO as this 
evidence is cumulative of evidence previously on file.  See 
38 C.F.R. § 20.1304 (2008).

The issue involving entitlement to vocational rehabilitation 
services, which was denied in an April 2007 Statement of the 
Case, was withdrawn by the Veteran at his January 2009 
hearing and is no longer part of the Veteran's appeal.  


FINDINGS OF FACT

1.  The veteran is service connected for left knee 
osteochondritis dissecans, postoperative, 30 percent 
disabling; and left knee osteoarthritis, 10 percent 
disabling.  His combined rating is 40 percent.  

2.  The veteran has reported earning a Bachelor's degree in 
business administration; he has worked as a self employed 
maker of automobile parts and accessories.  He last worked 
full time in 1995 or 1996.  

3.  The veteran is physically able to perform job duties of a 
sedentary nature.

4.  The residuals of the veteran's service-connected left 
knee disabilities have effectively resulted in the loss of 
use of his left foot.

5.  The veteran has very little function in his left lower 
extremity; the evidence shows that effectively he would be 
equally well served by amputation and the use of a suitable 
prosthetic appliance.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a TDIU rating are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2008).

2.  The regulatory criteria for SMC for loss of use of the 
left foot have been met.  38 U.S.C.A. §§ 1114(l) (West 2002); 
38 C.F.R. § 3.350(a)(2) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in June 2004, prior to 
adjudication, in which he was informed of the requirements 
needed to establish entitlement to a TDIU rating; he was 
informed in a December 2005 letter, prior to adjudication, of 
the requirements needed to establish entitlement to a SMC.  

In accordance with the requirements of VCAA, the letters 
informed the Veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims files.  

The Board notes that the Veteran was informed in March 2006 
that an effective date would be assigned if either of his 
claims was granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  There are several 
pertinent VA examinations on file, including in November 
2005.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issues on appeal.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his personal hearing in January 2009.  The Board additionally 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2008).  Given 
these matters of record, the veteran has had a meaningful 
opportunity to participate in the development of the claim. 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


The Merits of the Claims

TDIU

The Veteran asserts that his service-connected left knee 
disabilities prevent him from working at substantially 
gainful employment.  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that a veteran is 
precluded, by reason of service-connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  

Under 38 C.F.R. § 4.16, if there is only one such disability, 
it must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  

Neither nonservice-connected disabilities nor advancing age 
may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have the 
authority to assign an extraschedular TDIU rating in the 
first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

In determining whether unemployability exists, consideration 
may be given to the Veteran's level of education, special 
training, and previous work experience, but it may not be 
given to his age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2006).  

The veteran completed college with a Bachelor's degree in 
Business Administration and has been self employed making 
automobile parts and accessories.  According to the veteran's 
application, he last worked on a full time basis in 1995.  

The veteran is currently assigned a 30 percent evaluation for 
his service-connected left knee osteochondritis and a 10 
percent evaluation for his service-connected left knee 
osteoarthritis; his combined rating is 40 percent.  
Therefore, he does not meet the percentage standards for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  

A TDIU rating may be granted on an extraschedular basis, 
pursuant to 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities but who fail to meet the 
percentage standards set forth in 38 C.F.R. 
§ 4.16(a).

The Board does not have jurisdiction to assign such an 
extraschedular rating.  VAOPGCPREC 6-96 (August 16, 1996); 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  An 
extraschedular rating is requested by the RO and approved by 
the Under Secretary Benefits or by the Director of 
Compensation and Pension Services.

The RO has considered extraschedular rating and has 
determined that referral for such extraschedular rating is 
not appropriate (see the January 2005 Statement of the Case).  
The Board may accordingly consider the issue without 
prejudice to the veteran.

A schedular rating itself is recognition that claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the injury.  38 
C.F.R. § 4.1; Van Hoose supra  .

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).

The Veteran has additional disabilities, including of the 
neck and low back, which are not service connected and cannot 
be considered when determining whether he warrants an 
extraschedular rating.

Consequently, the Board must now determine whether the 
Veteran is unemployable by reason of his service-connected 
disabilities alone, taking into consideration his educational 
and occupational background.  The veteran has completed 
college with a degree in business administration; he last 
worked full time in 1995 as a self-employed manufacturer of 
automobile parts and accessories.  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

After review of the evidence as a whole, the Board finds the 
evidence against the claim to be more probative than the 
evidence in favor of the claim.

According to a June 2004 statement from a VA physician, the 
Veteran was unemployable due to his left knee disabilities.  
However, after VA examination in September 2004, the examiner 
concluded that there were types of work that the Veteran 
might be able to do despite his chronic back and knee pain.  
A VA psychologist concluded in an April 2005 Counseling 
Record for Vocational Rehabilitation purposes that the 
Veteran had significant impairment of employability from his 
service-connected disabilities and was not found feasible to 
pursue a vocational goal.  According to a VA examiner who 
evaluated the Veteran in November 2005, the Veteran was 
unable to perform any kind of strenuous or very physical work 
due to his left knee disorders.  However, the examiner said 
that he should be able to do sedentary work.  April and July 
2007 statements from a VA doctor are to the effect that the 
Veteran's left knee has no effective function.  


After considering the entire record, the Board finds that the 
Veteran is not wholly precluded from substantially gainful 
employment by reason of his service connected left knee 
disabilities.  Although the veteran cannot perform job 
activities of a physical nature, such as those that require 
long periods of standing or physical activity, the medical 
evidence shows that the veteran should be able to perform 
sedentary job activities.  It was reported on VA examination 
in January 2007 that he was able to stand for 15-30 minutes 
at a time.  Although he could not do exercise and sports, 
there was only moderate impairment for doing chores.  

With respect to the above-noted medical evidence in favor of 
the claim, the Board notes that the June 2004 VA statement 
does not include any medical evidence to support the 
conclusion that the Veteran was unemployable due to his left 
knee disabilities.  Additionally, the April 2005 report was 
from a psychologist, while the November 2005 report was from 
an MD; and the April 2005 report noted the Veteran's 
nonservice-connected neck and back disabilities, which cannot 
be taken into consideration in a TDIU claim.

The veteran has a college degree in business administration.  
There is no evidence of record showing that the veteran does 
not have the basic mental ability to perform common job tasks 
of a sedentary nature.  There can be no doubt that the 
severity of impairment resulting from his left knee 
disabilities is significant, as reflected by the assigned 
disability ratings.  However, the preponderance of the 
evidence does not support a finding that the veteran is 
unable to maintain substantially gainful employment due to 
the severity of his service connected disabilities.

Additionally, the veteran has not been frequently 
hospitalized for either of his service-connected 
disabilities.

The Board therefore finds that any further consideration or 
referral of this matter under the provisions of 38 C.F.R. § 
4.16(b) is not necessary or appropriate at this point.


In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence shows that the veteran 
does not meet the threshold criteria for award of a TDIU, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

SMC

Claims for SMC, other than those pertaining to one-time 
awards and an annual clothing allowance, are governed by 38 
U.S.C.A. § 1114 (k) through (s) (West 2002) and 38 C.F.R. §§ 
3.350 and 3.352 (2008).  38 U.S.C.A. § 1114(k) provides for 
SMC if a veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of one or more creative organs, or one foot, or one hand, or 
both buttocks, or blindness of one eye, having only light 
perception, or has suffered complete organic aphonia with 
constant inability to communicate by speech, or deafness of 
both ears, having absence of air and bone conduction.

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis.  Extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 3 1/2 inches or more, will constitute loss of use of the 
foot involved.  Complete paralysis of the external popliteal 
nerve (common peroneal) and consequent foot drop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve will be taken as loss of 
use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63 (2008).

According to an April 2007 evaluation from a VA doctor, there 
was no effective function remaining in the Veteran's left 
knee other than that which would be equally well served by an 
amputation stump at the site of the election, with the use of 
a suitable prosthetic appliance.  This same physician noted 
in a July 2007 report that the Veteran had loss of natural 
left knee action due to left knee swelling, locking, 
missteps, pain, instability, effusion , stiffness, atrophy of 
the left leg muscle, limitation of motion, and weakness.  The 
Veteran also experienced left leg fatigue and difficulty 
sitting, standing, bearing weight, and executing skilled 
movements with his left lower extremity.

In sum, the evidence indicates the Veteran has effectively 
lost the use of his left foot due to his service-connected 
left knee disabilities.  38 U.S.C.A. § 1114(k); 38 C.F.R. 
§ 3.350.  Resolving all reasonable doubt in his favor, the 
Veteran's claim for service connection for loss of use of the 
left foot is granted under.  See 38 U.S.C.A. § 5107(b); see 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

A total rating based on individual unemployability is denied.

Special monthly compensation for loss of use of the left foot 
is granted subject to the applicable regulations governing 
the payment of monetary benefits.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


